     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.34 Page 1 of 12




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Kelsey L. Kuberka (SBN 321619)
 3    Tom E. Wheeler (SBN 308789)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4    21550 Oxnard St., Suite 780
 5    Woodland Hills, CA 91367
      Phone: 323-306-4234
 6
      Fax: 866-633-0228
 7    tfriedman@ toddflaw.com
 8    abacon@ toddflaw.com
      kkuberka@toddflaw.com
 9    twheeler@toddflaw.com
10    Attorneys for Plaintiff

11                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
12
                                                 Case No.: 3:19-CV-00637-CAB-AGS
13   MEGHAN HIBERT, individually and
14   on behalf of all others similarly situated, FIRST AMENDED CLASS
                                                 ACTION COMPLAINT
15   Plaintiff,
16                                              DEMAND FOR JURY TRIAL
            vs.
17
18   MIDLAND CREDIT
19   MANAGEMENT, INC., and DOES 1
     through 10, inclusive, and each of them,
20
21   Defendant.
22          Plaintiff MEGHAN HIBERT (“Plaintiff”), individually and on behalf of all
23   others similarly situated, alleges the following against Defendant MIDLAND
24   CREDIT MANAGEMENT, INC. upon information and belief based upon personal
25   knowledge:
26                                  INTRODUCTION
27          1.    Plaintiff’s Class Action Complaint is brought pursuant to the
28   Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).


                               CLASS ACTION COMPLAINT
                                            -1-
     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.35 Page 2 of 12




 1         2.     Plaintiff, individually, and on behalf of all others similarly situated,
 2   brings this Complaint for damages, injunctive relief, and any other available legal
 3   or equitable remedies, resulting from the illegal actions of Defendant            in
 4   negligently, knowingly, and/or willfully contacting Plaintiff no Plaintiff’s cellular
 5   telephone, thereby the TCPA, 47 U.S.C. § 227. Plaintiff alleges as follows upon
 6   personal knowledge as to herself and her own acts and experiences, and, as to all
 7   other matters, upon information and belief, including investigation conducted by
 8   his attorneys.
 9         3.     In addition to Plaintiff’s Class Claims, Plaintiff also brings an action
10   for damages as an individual consumer for Defendant’s violations of the federal
11   Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (hereinafter
12   “FDCPA”) and the Rosenthal Fair Debt Collection Practices Act, Cal Civ. Code
13   §1788, et seq. (hereinafter “RFDCPA”) which prohibit debt collectors from
14   engaging in abusive, deceptive, and unfair practices.
15                            JURISDICTION AND VENUE
16         4.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
17   a resident of California, seeks relief on behalf of a Class, which will result in at
18   least one class member belonging to a different state than that of Defendant, a
19   Delaware company that does business in the state of California. Plaintiff also seeks
20   up to $1,500.00 in damages for each call in violation of the TCPA, which, when
21   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
22   threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
23   the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
24   present, and this Court has jurisdiction.
25         5.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 over
26   Plaintiff’s claims arising under the FDCPA, 15 U.S.C. § 1692, et seq.. Ancillary to
27   this claim, this Court has jurisdiction pursuant to 28 U.S.C. § 1367(a) over
28   Plaintiff’s claims arising under the RFDCPA, Cal. Civ. Code § 1788, et seq..


                                 CLASS ACTION COMPLAINT
                                                 -2-
     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.36 Page 3 of 12




 1         6.     Venue is proper in the United States District Court for the Southern
 2   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
 3   business within the State of California and Plaintiff resides within this District.
 4                                        PARTIES
 5         7.     Plaintiff, MEGHAN HIBERT (“PLAINTIFF”), is a natural person
 6   residing in San Diego County in the state of California, and is a “person” as defined
 7   by 47 U.S.C. § 153(39). Furthermore, Plaintiff is a “consumer” as defined by the
 8   FDCPA, 15 U.S.C. §1692a(3) and a “debtor” as defined by the RFDCPA, Cal. Civ.
 9   Code § 1788.2(h).
10         8.     At all relevant times herein, DEFENDANT, MIDLAND CREDIT
11   MANAGEMENT, INC. (“DEFENDANT”), is debt collection company, and is a
12   “person” as defined by 47 U.S.C. § 153(39). Furthermore, Defendant, at all relevant
13   times herein, was a company engaged, by use of the mails and telephone, in the
14   business of collecting a debt from PLAINTIFF which qualifies as a “debt,” as
15   defined by 15 U.S.C. §1692a(5). DEFENDANT regularly attempts to collect debts
16   alleged to be due another, and therefore is a “debt collector” as defined by the
17   FDCPA, 15 U.S.C. §1692a(6) and the RFDCPA, Cal. Civ. Code § 1788.2(c).
18         9.     The above named Defendant, and its subsidiaries and agents, are
19   collectively referred to as “Defendants.” The true names and capacities of the
20   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
21   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
22   names. Each of the Defendants designated herein as a DOE is legally responsible
23   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
24   Complaint to reflect the true names and capacities of the DOE Defendants when
25   such identities become known.
26         10.    Plaintiff is informed and believes that at all relevant times, each and
27   every Defendant was acting as an agent and/or employee of each of the other
28   Defendants and was acting within the course and scope of said agency and/or


                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.37 Page 4 of 12




 1   employment with the full knowledge and consent of each of the other Defendants.
 2   Plaintiff is informed and believes that each of the acts and/or omissions complained
 3   of herein was made known to, and ratified by, each of the other Defendants.
 4                         FACTUAL ALLEGATIONS – TCPA
 5           11.   Beginning in or around March of 2018, Defendant contacted Plaintiff
 6   on her cellular telephone number ending in -5448, in an effort to collect an alleged
 7   debt owed from Plaintiff.
 8           12.   Defendant called Plaintiff from telephone numbers confirmed to
 9   belong to Defendant, including without limitation (858) 505-1237.
10           13.   Each of Defendant’s calls originated in the same manner: Plaintiff
11   would answer the call, Plaintiff would not be immediately greeted. Instead, after a
12   significant pause, a live person would then join the call.
13           14.   Plaintiff further alleges these calls were in rapid succession, including
14   multiple calls per day.
15           15.   Plaintiff is informed and believes, and based thereon alleges
16   Defendant used an “automatic telephone dialing system,” as defined by 47 U.S.C.
17   § 227(a)(1) to place its daily calls to Plaintiff seeking to collect an alleged debt
18   owed.
19           16.   Defendant’s calls constituted calls that were not for emergency
20   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
21           17.   Defendant’s calls were placed to telephone number assigned to a
22   cellular telephone service for which Plaintiff incurs a charge for incoming calls
23   pursuant to 47 U.S.C. § 227(b)(1).
24           18.   During all relevant times, Defendant did not possess Plaintiff’s “prior
25   express consent” to receive calls using an automatic telephone dialing system or an
26   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
27   227(b)(1)(A). Furthermore, Plaintiff orally revoked any and all consent to be
28   contacted using an automated telephone dialing system, to the extent any ever


                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.38 Page 5 of 12




 1   existed.
 2                       FACTUAL ALLEGATIONS – FDCPA
 3         19.    In addition to the facts pled above, at various times prior to the filing
 4   of the instant complaint, including within one year preceding the filing of this
 5   complaint, DEFENDANT contacted PLAINTIFF in an attempt to collect an
 6   alleged outstanding debt.
 7         20.    On or about March of 2018, Plaintiff began receiving numerous calls
 8   from Defendant.
 9         21.    Each of these calls were made to Plaintiff in connection with
10   collection on an alleged debt.
11         22.    On several occasions, Plaintiff told Defendant to stop calling her, but
12   Defendant continued to call.
13         23.    DEFENDANT’S conduct violated the FDCPA and RFDCPA in
14   multiple ways, including but not limited to:
15                a. Causing a telephone to ring repeatedly or continuously to annoy
16                   Plaintiff (Cal. Civ. Code § 1788.11(d));
17                b. Communicating, by telephone or in person, with Plaintiff with such
18                   frequency as to be unreasonable and to constitute an harassment to
19                   Plaintiff under the circumstances (Cal. Civ. Code § 1788.11(e));
20                c. Causing Plaintiffs telephone to ring repeatedly or continuously
21                   with intent to harass, annoy or abuse Plaintiff (15 U.S.C. §
22                   1692d(5));
23                d. Communicating with Plaintiff at times or places which were
24                   known or should have been known to be inconvenient for Plaintiff
25                   (15 U.S.C. § 1692c(a)(1)); and
26                e. Engaging in conduct the natural consequence of which is to harass,
27                   oppress, or abuse Plaintiff (15 U.S.C. § 1692d)).
28         24.    As a result of the above violations of the FDCPA and RFDCPA,


                                  CLASS ACTION COMPLAINT
                                              -5-
     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.39 Page 6 of 12




 1   Plaintiff suffered and continues to suffer injury to PLAINTIFF’S feelings, personal
 2   humiliation, embarrassment, mental anguish and emotional distress, and
 3   DEFENDANT is liable to PLAINTIFF for PLAINTIFF’S actual damages,
 4   statutory damages, and costs and attorney’s fees.
 5                          CLASS ACTION ALLEGATIONS
 6         25.    Plaintiff brings this action individually and on behalf of all others
 7   similarly situated, as a member of the proposed class (hereafter “The Class”)
 8   defined as follows:
 9                All persons within the United States who received any
                  telephone calls from Defendant to said person’s cellular
10
                  telephone made through the use of any automatic
11                telephone dialing system or an artificial or prerecorded
12                voice and such person had not previously consented to
13                receiving such calls within the four years prior to the
                  filing of this Complaint
14
15
           26.    Plaintiff represents, and is a member of, The Class, consisting of All

16
     persons within the United States who received any collection telephone calls from

17
     Defendant to said person’s cellular telephone made through the use of any

18
     automatic telephone dialing system or an artificial or prerecorded voice and such

19
     person had not previously not provided their cellular telephone number to

20
     Defendant within the four years prior to the filing of this Complaint.

21
           27.    Defendant, its employees and agents are excluded from The Class.

22
     Plaintiff does not know the number of members in The Class, but believes the Class

23
     members number in the thousands, if not more. Thus, this matter should be

24
     certified as a Class Action to assist in the expeditious litigation of the matter.

25
           28.    The Class is so numerous that the individual joinder of all of its

26
     members is impractical. While the exact number and identities of The Class

27
     members are unknown to Plaintiff at this time and can only be ascertained through

28
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that



                                 CLASS ACTION COMPLAINT
                                               -6-
     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.40 Page 7 of 12




 1   The Class includes thousands of members.          Plaintiff alleges that The Class
 2   members may be ascertained by the records maintained by Defendant.
 3         29.    Plaintiff and members of The Class were harmed by the acts of
 4   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 5   and Class members via their cellular telephones thereby causing Plaintiff and Class
 6   members to incur certain charges or reduced telephone time for which Plaintiff and
 7   Class members had previously paid by having to retrieve or administer messages
 8   left by Defendant during those illegal calls, and invading the privacy of said
 9   Plaintiff and Class members.
10         30.    Common questions of fact and law exist as to all members of The
11   Class which predominate over any questions affecting only individual members of
12   The Class. These common legal and factual questions, which do not vary between
13   Class members, and which may be determined without reference to the individual
14   circumstances of any Class members, include, but are not limited to, the following:
15                a. Whether, within the four years prior to the filing of this Complaint,
16                   Defendant made any collection call (other than a call made for
17                   emergency purposes or made with the prior express consent of the
18                   called party) to a Class member using any automatic telephone
19                   dialing system or any artificial or prerecorded voice to any
20                   telephone number assigned to a cellular telephone service;
21                b. Whether Plaintiff and the Class members were damages thereby,
22                   and the extent of damages for such violation; and
23                c. Whether Defendant should be enjoined from engaging in such
24                   conduct in the future.
25         31.    As a person that received numerous collection calls from Defendant
26   using an automatic telephone dialing system or an artificial or prerecorded voice,
27   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
28   typical of The Class.


                                CLASS ACTION COMPLAINT
                                              -7-
     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.41 Page 8 of 12




 1         32.    Plaintiff will fairly and adequately protect the interests of the members
 2   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 3   class actions.
 4         33.    A class action is superior to other available methods of fair and
 5   efficient adjudication of this controversy, since individual litigation of the claims
 6   of all Class members is impracticable. Even if every Class member could afford
 7   individual litigation, the court system could not. It would be unduly burdensome
 8   to the courts in which individual litigation of numerous issues would proceed.
 9   Individualized litigation would also present the potential for varying, inconsistent,
10   or contradictory judgments and would magnify the delay and expense to all parties
11   and to the court system resulting from multiple trials of the same complex factual
12   issues. By contrast, the conduct of this action as a class action presents fewer
13   management difficulties, conserves the resources of the parties and of the court
14   system, and protects the rights of each Class member.
15         34.    The prosecution of separate actions by individual Class members
16   would create a risk of adjudications with respect to them that would, as a practical
17   matter, be dispositive of the interests of the other Class members not parties to such
18   adjudications or that would substantially impair or impede the ability of such non-
19   party Class members to protect their interests.
20         35.    Defendant has acted or refused to act in respects generally applicable
21   to The Class, thereby making appropriate final and injunctive relief with regard to
22   the members of The Class as a whole.
23                             FIRST CAUSE OF ACTION
24          Negligent Violations of the Telephone Consumer Protection Act
25                                  47 U.S.C. §227 et seq.
26                      By Plaintiff, on behalf of all Class Members
27         36.    Plaintiff repeats and incorporates by reference into this cause of action
28   all the allegations set forth above.


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.42 Page 9 of 12




 1          37.   The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 4          38.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 5   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 6   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 7          39.   Plaintiff and the Class members are also entitled to and seek injunctive
 8   relief prohibiting such conduct in the future.
 9                            SECOND CAUSE OF ACTION
10    Knowing and/or Willful Violations of the Telephone Consumer Protection
11                                Act 47 U.S.C. §227 et seq.
12                      By Plaintiff, on behalf of all Class Members
13          40.   Plaintiff repeats and incorporates by reference into this cause of action
14   all the allegations set forth above.
15          41.   The foregoing acts and omissions of Defendant constitute numerous
16   and multiple knowing and/or willful violations of the TCPA, including but not
17   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
18   seq.
19          42.   As a result of Defendant’s knowing and/or willful violations of 47
20   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
21   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
22   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
23          43.   Plaintiff and the Class members are also entitled to and seek injunctive
24   relief prohibiting such conduct in the future.
25   ///
26   ///
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                              -9-
     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.43 Page 10 of 12




 1                             THIRD CAUSE OF ACTION
 2            Violations of the Federal Fair Debt Collection Practices Act
 3                                 15 U.S.C. § 1692 et seq.
 4                                By Plaintiff, Individually
 5         44.    Plaintiff repeats and incorporates by reference into this cause of action
 6   all the allegations set forth above.
 7         45.    To the extent that Defendant’s actions, counted above, violated the
 8   RFDCPA, those actions were done knowingly and willfully.
 9                            FOURTH CAUSE OF ACTION
10           Violations of the Rosenthal Fair Debt Collection Practices Act
11                              Cal. Civ. Code § 1788 et seq.
12                                By Plaintiff, Individually
13         46.    Plaintiff repeats and incorporates by reference into this cause of action
14   all the allegations set forth above.
15         47.    To the extent that Defendant’s actions, counted above, violated the
16   RFDCPA, those actions were done knowingly and willfully.
17                                PRAYER FOR RELIEF
18    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
19                             FIRST CAUSE OF ACTION
20                As a result of Defendant’s negligent violations of 47 U.S.C.
21                §227(b)(1), Plaintiff and the Class members are entitled to and
22                request $500 in statutory damages, for each and every violation,
23                pursuant to 47 U.S.C. 227(b)(3)(B).
24                Any and all other relief that the Court deems just and proper.
25                            SECOND CAUSE OF ACTION
26                As a result of Defendant’s willful and/or knowing violations of 47
27                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
28                and request treble damages, as provided by statute, up to $1,500, for


                                 CLASS ACTION COMPLAINT
                                             - 10 -
     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.44 Page 11 of 12




 1                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 2                U.S.C. §227(b)(3)(C).
 3                Any and all other relief that the Court deems just and proper.
 4                              THIRD CAUSE OF ACTION
 5         WHEREFORE, Plaintiff respectfully prays that judgment be entered against
 6   Defendant for the following:
 7                A.     Actual damages;
 8                B.     Statutory damages for willful and negligent violations;
 9                C.     Costs and reasonable attorney’s fees,
10                D.     For such other and further relief as may be just and proper.
11                              FOURTH CAUSE OF ACTION
12         WHEREFORE, Plaintiff respectfully prays that judgment be entered against
13   Defendant for the following:
14                A.     Actual damages;
15                B.     Statutory damages for willful and negligent violations;
16                C.     Costs and reasonable attorney’s fees,
17                D.     For such other and further relief as may be just and proper.
18
                                      TRIAL BY JURY
19
           48.    Pursuant to the seventh amendment to the Constitution of the United
20
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
21
22
                  Respectfully submitted this 3rd day of June, 2019.
23
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
24
25
                                By:   /s/ Todd M. Friedman
26
                                      Todd M. Friedman
27                                    Law Offices of Todd M. Friedman
28
                                      Attorney for Plaintiff



                                 CLASS ACTION COMPLAINT
                                              - 11 -
     Case 3:19-cv-00637-CAB-AGS Document 6 Filed 06/03/19 PageID.45 Page 12 of 12




 1   Filed electronically on this 3rd Day of June, 2019, with:

 2   United States District Court CM/ECF system
 3
     Notification sent electronically via the Court’s ECF system to:
 4
 5   Honorable Judge Cathy Ann Bencivengo
 6
     United States District Court
     Southern District of California
 7
 8   And all counsel of record.
 9   This 3rd Day of June, 2019
10
     s/Todd M. Friedman, Esq.
11
     TODD M. FRIEDMAN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                       CLASS ACTION FIRST AMENDED COMPLAINT
                                             - 12 -
